Title: 1774 Aug. 26. Fryday.
From: Adams, John
To: 


       This Morning We went to see the City Hall, the Chamber where the Supream Court sitts, and that where the Mayor and Recorder sit. Afterwards We went down to the new Dutch Church, which is a much more elegant Building than St. Pauls—it is the most elegant Building in the City. The Pillars are smaller than Dr. Coopers, and the Pews are all painted, but the Building is not so handsome. At Nine o Clock We crossed Powlus Hook Ferry, to N. Jersey—then Hackinsack Ferry, then Newark Ferry and dined at Elizabeth Town. After Dinner We rode twenty miles, crossed Brunswick Ferry and put up at Farmers, in the City of Brunswick. That Part of the Province of New Jersey which We have passed is all upon a Level—as fine a Road as ever was trod. Yet the Lands seem to be good.
      